DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends upon canceled claim 2. Dependent claim(s) 4-6 inherit the same infirmity and are rejected for the same reason(s) listed above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (AAPA).  
Re. claim 1: AAPA discloses a pressure vessel system having at least one pressure vessel (AAPA, figure 1, [0004]) for a motor vehicle, comprising: an extraction line (1) that connects to the pressure vessel, wherein the extraction line has a connection point (3), a pressure reducing device (2) along the extraction line (1) upstream from the connection point (3) and downstream from the pressure vessel; and a connection line (4) that leads to a consumer (5), wherein the connection line connects to the connection point, wherein the connection point of the extraction line comprises a first coupling part of a quick coupling, a second coupling part of the quick coupling arranged on the connection line connects to the first coupling part (3), and the first coupling part inherently comprises a check valve which closes the extraction line (1) when the second coupling part is uncoupled. 
Re. claim 8: AAPA inherently discloses wherein the second coupling part comprises a check valve, which closes the connection line (4) when the first coupling part is uncoupled.  
Re. claim 10: AAPA inherently discloses wherein the check valve is configured as a check valve which opens independently of the coupling of the second coupling part to the first coupling part. 
Re. claim 12: AAPA discloses wherein the first and second coupling parts have respective screw threads configured to be screwed together ([0004], second sentence). 
Re. claim 15: AAPA discloses that a “connection line 4 leads to a fuel cell stack 5. In this way, an anode space of the fuel cell stack 5 can receive hydrogen from the pressure vessel.” (instant application [0004], third sentence; figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 7, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAAP) in view of U.S. Patent Application Publication No. 2003/0075234 (Baltes).  
Re. claim 3: AAPA discloses a pressure vessel system having at least one pressure vessel (AAPA, figure 1, [0004]) for a motor vehicle, comprising: an extraction line (1) that connects to the pressure vessel, wherein the extraction line has a connection point (3), a pressure reducing device (2) along the extraction line (1) upstream from the connection point (3) and downstream from the pressure vessel; and a connection line (4) that leads to a consumer (5), wherein the connection line connects to the connection point, wherein the connection point of the extraction line comprises a first coupling part of a quick coupling, a second coupling part of the quick coupling arranged on the connection line connects to the first coupling part (3), and the first coupling part inherently comprises a check valve which closes the extraction line (1) when the second coupling part is uncoupled. AAPA does not specifically disclose wherein a first coupling is integrated in a valve device. 
Baltes discloses the pressure vessel system wherein a first coupling part (48) is integrated in a valve device (32).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified either one of or both of the coupling parts disclosed by AAPA to include the valve device of Baltes. One of ordinary skill in the art would have been motivated to make this modification because this would allow the couplings to be constructed in a more compact manner. Further, such a construction would require fewer parts, and would result in a more robust structure. 
Re. claim 5: Baltes discloses the pressure vessel system according wherein the valve device comprises a pressure reducing device (Baltes, 46).  
Re. claim 7: Baltes discloses wherein the first coupling part is configured as a single free end of the extraction line downstream from the at least one pressure vessel to which a further coupling part is connectable as an alternative to the second coupling part arranged on the connection line, the further coupling part is connected to a line of an extraction device to take up fuel from the pressure vessel. The Office considers oil, which is removed from the pressure vessel (10), to be considered fuel. 
Re. claim 9: Baltes discloses wherein a further coupling part of the quick coupling which is connected to a line of a supply device and/or extraction device is attachable to the second coupling part arranged on the connection line (see, figure 1).  
Re. claim 13:  Baltes discloses wherein a partial region of the connection line attaching to the second coupling part and/or a partial region of the extraction line leading to the first coupling part is configured as a flexible line (16; note the catenary shape, which indicates flexibility).  
Re. claim 14: Baltes discloses wherein the flexible line is a hose (16; note the catenary shape, which indicates flexibility).  

Claims 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) and Baltes as applied to claim 3 above, and further in view of Patent Application Publication No. 2003/010251 (Hasaka). 
Re. claim 4: AAPA as modified by Baltes discloses a pressure vessel system having at least one pressure vessel (AAPA, figure 1, [0004]) for a motor vehicle, comprising: an extraction line (AAPA, 1) that connects to the pressure vessel, wherein the extraction line has a connection point (AAPA, 3), a pressure reducing device (AAPA, 2) along the extraction line (AAPA, 1) upstream from the connection point (AAPA, 3) and downstream from the pressure vessel; and a connection line (AAPA, 4) that leads to a consumer (AAPA, 5), wherein the connection line connects to the connection point, wherein the connection point of the extraction line comprises a first coupling part of a quick coupling, a second coupling part of the quick coupling arranged on the connection line connects to the first coupling part (AAPA, 3), and the first coupling part inherently comprises a check valve which closes the extraction line (AAPA, 1) when the second coupling part is uncoupled. AAPA does not specifically disclose wherein a first coupling is integrated in a valve device. AAPA, as modified by Baltes discloses a pressure vessel system wherein a first coupling part (Baltes, 48) is integrated in a valve device (Baltes, 32). However, the above combination does not particularly disclose the pressure vessel system according to claim 3, wherein the valve device comprises a safety valve. 
Hasaka teaches a valve device (12) that includes a safety valve (22). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve device disclosed by the above combination to include the safety valve of Hasaka. One of ordinary skill in the art would have been motivated to make this modification because it would protect the  system from overfilling and/or over-pressure situations.  
Re. claim 6: AAPA as modified by Baltes and Hasaka does not particularly disclose the pressure vessel system wherein the first coupling part constitutes a structural unit with the safety valve and/or with the pressure reducing device. However, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention that the modified valve device could be positioned at a location external to the container to which it is operatively connected. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0327575 (Blanchard).  
Re. claim 11: AAPA discloses a pressure vessel system having at least one pressure vessel (AAPA, figure 1, [0004]) for a motor vehicle, comprising: an extraction line (1) that connects to the pressure vessel, wherein the extraction line has a connection point (3), a pressure reducing device (2) along the extraction line (1) upstream from the connection point (3) and downstream from the pressure vessel; and a connection line (4) that leads to a consumer (5), wherein the connection line connects to the connection point, wherein the connection point of the extraction line comprises a first coupling part of a quick coupling, a second coupling part of the quick coupling arranged on the connection line connects to the first coupling part (3), and the first coupling part inherently comprises a check valve which closes the extraction line (1) when the second coupling part is uncoupled. However, AAPA does not specifically disclose wherein the quick coupling is a plug-in coupling.  
Blanchard teaches a quick coupling that is a plug-in coupling. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the screw coupling disclosed by AAPA to include the plug-in coupling of Blanchard. One of ordinary skill in the art would have been motivated to make this modification because such couplings are easier and quicker to manipulate ([0008]). 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 6,558,823 (Pinney), which discloses an article of manufacture.   
2.) U.S. Patent Application Publication No. 2003/0213521 (Downie), which discloses a pressure regulator. 
3.) U.S. Patent Application Publication No. 2017/0023150 (Hausmann), which discloses a valve device.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753